          Case 1:20-cv-10300-JSR Document 84 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                      X
                                                           :
                                                           : No. 1:20-cv-10300-JSR
PAUL NICKLEN, et al.,
                                                           :
                               Plaintiffs,                 :
                                                           : ECF Case
                                                           :
                       -against-                           :
                                                           : NOTICE OF MOTION
                                                           :
MASHABLE, INC., et al.,                                    :
                               Defendants.                 :
                                                           :
-------------------------------------                      X
       PLEASE TAKE NOTICE that, pursuant to the Case Management Order entered February

22, 2021 in this action, Defendants Sinclair Broadcast Group, Inc. (“Sinclair Parent”), and

various of its corporate subsidiaries (the “Sinclair Affiliates”1 and, together with Sinclair Parent,


1
 The Sinclair Affiliates are: WCWN Licensee, LLC, WCWN, LLC, KDSM, LLC, KDSM
Licensee, LLC, Chesapeake Media I, LLC, KRNV, LLC, KRXI, LLC, KVCW, LLC, KVMY,
LLC, KATV, LLC, KATV Licensee, LLC, KTUL, LLC, KTUL Licensee, LLC, WLUK
Licensee LLC, WJAR Licensee LLC, WCWF Licensee LLC, WBMA Licensee, LLC, WSET
Licensee, LLC, WVTV Licensee, LLC, Raleigh (WRDC-TV) Licensee, LLC, Birmingham
(WBAM-TV) Licensee, Inc., WICS Licensee, LLC, KOKH LLC, KOKH Licensee, LLC,
Milwaukee Television, LLC, WCGV Licensee, LLC, Sinclair Media III, Inc., WCHS Licensee,
LLC, WVAH Licensee, LLC, Sinclair Properties, LLC, WDKA Licensee, LLC, WMMP
Licensee, L.P. (incorrectly sued as WMMP Licensee, LLC), Sinclair Television of El Paso, LLC,
KDBC Licensee, LLC, WGME, Inc., WGME Licensee, LLC, WSMH, Inc., WSMH Licensee,
LLC, WUCW Licensee, LLC, KABB Licensee, LLC, KDNL Licensee, LLC, KEYE Licensee,
LLC, KFDM Licensee, LLC, KFOX Licensee, LLC, KGAN Licensee, LLC, KHGI Licensee,
LLC, KHQA Licensee, LLC, KOCB Licensee, LLC, KPTH Licensee, LLC, KRCG Licensee,
LLC, KSAS Licensee, LLC, KTVL Licensee, LLC, KTVO Licensee, LLC, KUTV Licensee,
LLC, KVII Licensee, LLC, WACH Licensee, LLC, WEAR Licensee, LLC, WFGX Licensee,
LLC, WFXL Licensee, LLC, WGFL Licensee, LLC, WGXA Licensee, LLC, WKRC Licensee,
LLC, WLFL Licensee, LLC, WLOS Licensee, LLC, WMSN Licensee, LLC, WNAB Licensee,
LLC, WNWO Licensee, LLC, WOAI Licensee, LLC, WOLF Licensee, LLC, WPBN Licensee,
LLC, WPDE Licensee, LLC, WPEC Licensee, LLC, WPGH Licensee, LLC, WRGB Licensee,
LLC, WRLH Licensee, LLC, WSYX Licensee, LLC (incorrectly sued as WYSX, LLC), WTGS
Licensee, LLC, WTOV Licensee, LLC, WTTO Licensee, LLC, WTVC Licensee, LLC, WTVX
Licensee, LLC (incorrectly sued as WVTX Licensee, LLC), WTVZ Licensee, LLC, WUHF
Licensee, LLC, WUTV Licensee, LLC, WUXP Licensee, LLC, WWHO Licensee, LLC,
          Case 1:20-cv-10300-JSR Document 84 Filed 03/08/21 Page 2 of 2




“Sinclair” or the “Sinclair Defendants”) hereby respectfully file their motion pursuant to Fed. R.

Civ. Proc. 12(b)(6) to dismiss the Complaint; plaintiff shall file his response on or before March

22, 2021, and defendants shall file their reply, if any, on or before March 29, 2021. Oral

argument on the motion will be held before the Honorable Jed S. Rakoff, United States District

Judge for the Southern District of New York, at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, Courtroom 14-B, New York 10007, on April 7, 2021 at 3:45 pm,

or at such other time as shall be determined by the Court.

Dated: March 8, 2021                       Respectfully submitted,
                                           BALLARD SPAHR LLP

                                              /s/ Thomas B. Sullivan
                                           Thomas B. Sullivan
                                           Joseph Slaughter
                                           1675 Broadway, 19th Floor
                                           New York, NY 10019
                                           Telephone: (212) 850-6139
                                           Facsimile: (212) 223-1942
                                           sullivant@ballardspahr.com
                                           slaughterj@ballardspahr.com

                                           Counsel for Sinclair Defendants




WWMT Licensee, LLC, WXLV Licensee, LLC, WZTV Licensee, LLC, Sinclair Television of
Abilene, LLC, Sinclair Television of Bristol, LLC, Sinclair Television of Montana, LLC, WCTI
Licensee, LLC, Sinclair Television of Fresno, LLC, KMPH Licensee, LLC, WJAC Licensee,
LLC, Sinclair Television of Omaha, LLC, KPTM Licensee, LLC, Sinclair Television of
Bakersfield, LLC, Sinclair Television of Portland, LLC, Sinclair Television of Washington, Inc.
(inadvertently named twice in the SAC), Sinclair Kennewick Licensee, LLC, Sinclair Seattle
Licensee, LLC, Sinclair Boise Licensee, LLC, Sinclair Yakima Licensee, LLC, Sinclair
Lewiston Licensee, LLC, Sinclair Eugene Licensee, LLC, KAME, LLC, WICD Licensee, LLC,
KFXA Licensee LLC, KUPN Licensee LLC, KUQI Licensee, LLC, WSTQ Licensee, LLC,
WUPN Licensee, LLC, Sinclair Television of California, LLC, Sinclair Television of Seattle,
Inc., Sinclair Television of Oregon, LLC, and Sinclair La Grande Licensee, LLC.
